DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 6 claims and claims 1-6 are pending.

Response to Preliminary Amendment
	The Examiner acknowledges the preliminary amendments to the Specification filed on 10/05/2021 and enters for consideration.

Information Disclosure Statement
The information disclosure statement filed on 10/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. The IDS, as a whole, has been considered, however, the missing NPL documents have not been considered and therefore striked out. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“A method and apparatus for Adaptive Loop Filter (ALF) processing of reconstructed video are disclosed”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US PGPub 2020/0260120 A1) in view of Kotra et al. (US PGPub 2021/0400267 A1).

Regarding claim 1, Hanhart et al. teach a method for Adaptive Loop Filter (ALF) processing of reconstructed video ([0060], L11-14), the method comprising: 
receiving reconstructed pixels in a current picture ([0110]; here the reconstructed samples are equivalent to the reconstructed pixels and current block is equivalent to the current picture); 
determining one or more virtual boundaries in the current picture (Claims 16-18 teach the determination of virtual boundaries including vertical and horizontal VB of a current picture); 
deriving filtered-reconstructed pixels for the current picture by applying the ALF processing to the current picture ([0060], L11-14; [0075], L1-11; It teaches applying ALF filters to generate reconstructed filtered samples), wherein when the ALF processing applied on a target sample among the reconstructed pixels that is on one side of a target virtual boundary requires an outside sample among the reconstructed pixels that is on another side of the target virtual boundary, the ALF processing uses a padded sample in place of the outside sample for applying the ALF processing on the target sample ([0110], L5-19; [0124], [0128]; It teaches that coding is continued for samples on the same side of the face discontinuity boundary which is available, however, the samples on the other side of the boundary being unavailable are padded with available reconstructed samples, wherein in [0143]-[0145], it teaches ALF operation based on the samples being on one side or the other side of the boundary. Here the face discontinuity boundary represents the virtual boundary as taught in Claims 16-18); and 
providing the filtered-reconstructed pixels for encoding or decoding of the current picture (Fig. 4, reference numeral 666 shows the encoding process for the filtered reconstructed sample and Fig. 5, reference numeral 220 shows decoding process for the filtered reconstructed sample).
Although, Hanhart et al. teach virtual boundaries and padding of the samples on one side of the face discontinuity from available reconstructed samples from the other side, but it does not explicitly teach the way the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary.
However, Kotra et al. teach a system in the same field of endeavor (Abstract), where it teaches virtual boundaries of the picture (Kotra et al.; Figs. 9-22) and also teach the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary (Kotra et al.; [0221]-[0227]; In Figs. 12a-b, it shows through the equations of solutions 1-2, how the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary (C2′, C5′, C6′, C7′, C12′) that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary (C0, C1, C2, C3), wherein Figs. 21a-c show the padding at the virtual boundary)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hanhart et al’s invention of handling discontinuities across a face boundary between two or more adjoining blocks to include Kotra et al's usage of ALF filtering with padded sample when the position of the sample is on the other side of the virtual boundary, because ALF Filtering is adapted to use distorted versions of the filter for both Luma and Chroma components by either using padding or by adding the un-used filter coefficients to the central coefficient, therefore additional line buffers are not required for ALF filtering (Kotra et al.; [0200]).

Regarding claim 2, Hanhart et al. and Kotra et al. teach the method of Claim 1, wherein said one or more virtual boundaries in the current picture correspond to one or more discontinuous boundaries in a target picture of a 360-degree video (Hanhart et al.; Fig. 3, [0024], Claim 23).  

Regarding claim 3, Hanhart et al. and Kotra et al. teach the method of Claim 1, wherein said one or more virtual boundaries in the current picture correspond to one or more discontinuous boundaries in a target picture comprising a sub-picture within a main picture (Hanhart et al.; [0135]; It is understood that the discontinuous boundary may occur between multiple faces meaning a main picture comprising sub-pictures. See Fig. 21(c), 24(c). Kotra et al. in Figs. 16-17 show the virtual boundary passing through a sub-block or between two sub-blocks as described in [0092]).  

Regarding claim 4, Hanhart et al. and Kotra et al. teach the method of Claim 1, wherein information regarding said one or more virtual boundaries in the current picture is signaled at an encoder side or parsed at a decoder side (Hanhart et al.; [0009]. Also see Kotra et al., [0151]-[0152]).  

Regarding claim 5, Hanhart et al. and Kotra et al. teach the method of Claim 1, wherein the target virtual boundary corresponds to a vertical or a horizontal boundary (Hanhart et al.; Fig. 20(a)-(b) shows horizontal boundaries and Fig. 20(c)-(d) show vertical boundaries).  

Regarding claim 6, Hanhart et al. teach an apparatus for Adaptive Loop Filter (ALF) processing of reconstructed video ([0060], L11-14), the apparatus comprising one or more electronic circuits or processors ([0161], Fig. 25B) arranged to. 
receive reconstructed pixels in a current picture ([0110]; here the reconstructed samples are equivalent to the reconstructed pixels and current block is equivalent to the current picture); 
determine one or more virtual boundaries in the current picture (Claims 16-18 teach the determination of virtual boundaries including vertical and horizontal VB of a current picture); 
derive filtered-reconstructed pixels for the current picture by applying the ALF process to the current picture ([0060], L11-14; [0075], L1-11; It teaches applying ALF filters to generate reconstructed filtered samples), wherein when the ALF processing applied on a target sample among the reconstructed pixels that is on one side of a target virtual boundary requires an outside sample among the reconstructed pixels that is on another side of the target virtual boundary, the ALF processing uses a padded sample in place of the outside sample for applying the ALF processing on the target sample ([0110], L5-19; [0124], [0128]; It teaches that coding is continued for samples on the same side of the face discontinuity boundary which is available, however, the samples on the other side of the boundary being unavailable are padded with available reconstructed samples, wherein in [0143]-[0145], it teaches ALF operation based on the samples being on one side or the other side of the boundary. Here the face discontinuity boundary represents the virtual boundary as taught in Claims 16-18); and 
provide the filtered-reconstructed pixels for encoding or decoding of the current picture (Fig. 4, reference numeral 666 shows the encoding process for the filtered reconstructed sample and Fig. 5, reference numeral 220 shows decoding process for the filtered reconstructed sample).
Although, Hanhart et al. teach virtual boundaries and padding of the samples on one side of the face discontinuity from available reconstructed samples from the other side, but it does not explicitly teach the way the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary.
However, Kotra et al. teach a system in the same field of endeavor (Abstract), where it teaches virtual boundaries of the picture (Kotra et al.; Figs. 9-22) and also teach the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary (Kotra et al.; [0221]-[0227]; In Figs. 12a-b, it shows through the equations of solutions 1-2, how the ALF processing is applied on a target sample among the reconstructed pixels that is on one side of a virtual boundary (C2′, C5′, C6′, C7′, C12′) that requires an outside sample among the reconstructed pixels that is on another side of the virtual boundary (C0, C1, C2, C3), wherein Figs. 21a-c show the padding at the virtual boundary)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hanhart et al’s invention of handling discontinuities across a face boundary between two or more adjoining blocks to include Kotra et al's usage of ALF filtering with padded sample when the position of the sample is on the other side of the virtual boundary, because ALF Filtering is adapted to use distorted versions of the filter for both Luma and Chroma components by either using padding or by adding the un-used filter coefficients to the central coefficient, therefore additional line buffers are not required for ALF filtering (Kotra et al.; [0200]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “ADAPTIVE LOOP FILTERING ON DEBLOCKING FILTER RESULTS IN VIDEO CODING” – Zhang et al., US PGPub 2019/0238845 A1.
2. “SYSTEM AND METHOD FOR IMPROVED ADAPTIVE LOOP FILTERING” – Gadde et al., US PGPub 2019/0306502 A1.
3. “CONFUSION OF MULTIPLE FILTERS IN ADAPTIVE LOOP FILTERING IN VIDEO CODING” – Karczewicz et al., US PGPub 2017/0332075 A1.
4. “CODING TREE UNIT (CTU) LEVEL ADAPTIVE LOOP FILTER (ALF)” – Li et al., US PGPub 2016/0234492 A1.
5. “ADAPTIVE LOOP FILTERING CLASSIFICATION IN VIDEO CODING” – Hu et al., US PGPub 2020/0204801 A1.
6. “BLOCK-BASED ADAPTIVE LOOP FILTER (ALF) DESIGN AND SIGNALING” - Karczewicz et al., US PGPub 2019/0373258 A1.
7. “GEOMETRY TRANSFORMATION-BASED ADAPTIVE LOOP FILTERING” – Zhang et al., US PGPub 2018/0041779 A1.
8. “ADAPTIVE LOOP FILTERING (ALF) FOR VIDEO CODING” – Budagavi et al., US PGPub 2013/0156097 A1.
9. “ADAPTIVE LOOP FILTER (ALF) COEFFICIENTS IN VIDEO CODING” – Shlyakhov et al., US PGPub 2020/0186798 A1.
10. “METHOD AND APPARATUS FOR LOOP FILTERING ACROSS SLICE OR TILE BOUNDARIES” – Fu et al., US PGPub 2015/0016506 A1.
11. “VIRTUAL BOUNDARY PROCESSING SIMPLIFICATION FOR ADAPTIVE LOOP FILTERING (ALF) IN VIDEO CODING” – Budagavi, US PGPub 2017/0195670 A1.
12. “AHG6: ALF with modified padding process” – Chia-Yang Tsai et al., Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11. 10th meeting: Stockholm, SE, 11-20 July, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 9AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485